                                                      Case 18-10512-KBO   Doc 2044            Filed 10/21/20      Page 1 of 4
Court Conference                                                                                        U.S. Bankruptcy Court-District of Delaware
           Calendar Date:                  10/21/2020                                                  Confirmed Telephonic Appearance Schedule
           Calendar Time:                  03:30 PM ET
                                                                                                                                     Honorable Karen B. Owens
                                                                                                                                                    Courtroom
                                                                                                                                            Amended Calendar Oct 21 2020 10:12AM

 Page #       Item #    Case Name            Case #      Proceeding        App ID Appearing             Telephone       Firm Name                          Representing
                        Zohar III, Corp.     18-10512    Hearing          10918012   Joshua Arnold      (212)           Cadwalader, Wickersham & Taft      Creditor, MBIA / LIVE
                                                                                                        504-6360 ext.   LLP
                        Zohar III, Corp.     18-10512    Hearing          10918009   Ingrid Bagby       (212)           Cadwalader, Wickersham & Taft      Creditor, MBIA / LIVE
                                                                                                        504-6894 ext.   LLP
                        Zohar III, Corp.     18-10512    Hearing          10918291   Rose Bagley        (212)           Kramer Levin Naftalis & Frankel    Interested Party, Kramer
                                                                                                        715-9511 ext.   LLP                                Levin Naftalis & Frankel
                                                                                                                                                           LLP / LISTEN ONLY
                        Zohar III, Corp.     18-10512    Hearing          10918514   Joseph M. Barry    (302)           Young, Conaway Stargatt &          Debtor, Zohar III, Corp. /
                                                                                                        571-6705 ext.   Taylor, LLP                        LIVE
                        Zohar III, Corp.     18-10512    Hearing          10918521   Ryan M. Bartley    (302)           Young, Conaway Stargatt &          Debtor, Zohar III, Corp. /
                                                                                                        571-5007 ext.   Taylor, LLP                        LIVE
                        Zohar III, Corp.     18-10512    Hearing          10918517   Robert S. Brady    (302)           Young, Conaway Stargatt &          Debtor, Zohar III, Corp. /
                                                                                                        571-5713 ext.   Taylor, LLP                        LISTEN ONLY
                        Zohar III, Corp.     18-10512    Hearing          10918553   Shadi Brentegani   (212)           FTI Consulting, Inc.               Debtor, Zohar III, Corp. /
                                                                                                        651-7165 ext.                                      LISTEN ONLY
                        Zohar III, Corp.     18-10512    Hearing          10918596   Layan Charara      (212)           Latham & Watkins LLP               Representing, The
                                                                                                        906-4587 ext.                                      Portfolio Companies,
                                                                                                                                                           including RM
                                                                                                                                                           Acquisition, LLC / LIVE
                        Zohar III, Corp.     18-10512    Hearing          10918582   Christopher        (212)           Latham & Watkins LLP               Representing, The
                                                                                     Clark              906-4587 ext.                                      Portfolio Companies,
                                                                                                                                                           including RM
                                                                                                                                                           Acquisition, LLC / LIVE
                        Zohar III, Corp.     18-10512    Hearing          10918505   Laura Davis        (302)           Pachulski Stang Ziehl & Jones      Creditor, MBIA
                                                                                     Jones              778-6401 ext.                                      Insurance Corporation /
                                                                                                                                                           LIVE
                        Zohar III, Corp.     18-10512    Hearing          10917675   David Dean         (302)           Cole Schotz P.C.                   Creditor, Patriach
                                                                                                        651-2012 ext.                                      Partners / LIVE
                                                                                                        5068
                        Zohar III, Corp.     18-10512    Hearing          10918124   Pratik Desai       (212)           Bardin Hill Investment Partners    Interested Party, Zohar
                                                                                                        303-9480 ext.                                      III Noteholders / LIVE
                        Zohar III, Corp.     18-10512    Hearing          10917871   Jonathan           (404)           Alston & Bird LLP                  Creditor, U.S. Bank,
                                                                                     Edwards            881-4985 ext.                                      N.A. / LIVE
                        Zohar III, Corp.     18-10512    Hearing          10917700   Michael Farag      (213)           Gibson, Dunn & Crutcher LLP        Interested Party,
                                                                                                        229-7559 ext.                                      Patriarch Partners /
                                                                                                                                                           LISTEN ONLY

Peggy Drasal ext. 802                                                      CourtConfCal2009                                                                                Page 5 of 8
                        Zohar III, Corp.   18-10512Case 18-10512-KBO
                                                     Hearing           Doc 2044    Filed 10/21/20
                                                                             David M.
                                                                       10918574             (949)              Page 2 of 4Pepper Hamilton
                                                                                                                  Troutman                              Representing, The
                                                                                  Fournier           622-2700 ext.   Sanders LLP                        Portfolio Companies /
                                                                                                                                                        LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918144   Jeffrey A. Fuisz   (212)           Arnold & Porter Kaye Scholer LLP   Interested Party, Zohar
                                                                                                     836-8317 ext.                                      III Noteholders / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10917760   Armando Gomez      (202)           Skadden Arps Slate Meagher &       Interested Party,
                                                                                                     371-7182 ext.   Flom LLP                           Patriarch Partners /
                                                                                                                                                        LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918587   James Gorton       (212)           Latham & Watkins LLP               Representing, The
                                                                                                     906-4587 ext.                                      Portfolio Companies,
                                                                                                                                                        including RM
                                                                                                                                                        Acquisition, LLC / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918133   John Greene        (212)           Bardin Hill Investment Partners    Interested Party, Zohar
                                                                                                     303-9480 ext.                                      III Noteholders / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918013   Samantha           (212)           Cadwalader, Wickersham & Taft      Creditor, MBIA / LISTEN
                                                                                  Greenfield         504-6365 ext.   LLP                                ONLY
                        Zohar III, Corp.   18-10512   Hearing          10917704   Tyler Hammond      (212)           Gibson, Dunn & Crutcher LLP        Interested Party,
                                                                                                     351-4000 ext.                                      Patriarch Partners /
                                                                                                                                                        LISTEN ONLY
                        Zohar III, Corp.   18-10512   Hearing          10918628   Brett M.           (302)           Richards, Layton & Finger, P.A.    Creditor, Ankura Trust /
                                                                                  Haywood            651-7700 ext.                                      LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918584   Nicholas Hazen     (212)           Latham & Watkins LLP               Representing, The
                                                                                                     906-4587 ext.                                      Portfolio Companies,
                                                                                                                                                        including RM
                                                                                                                                                        Acquisition, LLC / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918545   Samuel Hershey     (914)           White & Case LLP                   Debtor, Independent
                                                                                                     582-1628 ext.                                      Director Zohar III, Corp.
                                                                                                                                                        / LISTEN ONLY
                        Zohar III, Corp.   18-10512   Hearing          10918585   Robert H. Hotz,    (212)           Latham & Watkins LLP               Representing, The
                                                                                  Jr.                906-1612 ext.                                      Portfolio Companies,
                                                                                                                                                        including RM
                                                                                                                                                        Acquisition, LLC / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918551   Michael            (214)           FTI Consulting, Inc.               Debtor, Zohar III, Corp /
                                                                                  Katzenstein        384-4909 ext.                                      LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918567   Kerrin Klein       (212)           Olshan Frome & Wolosky LLP         Interested Party,
                                                                                                     451-2239 ext.                                      Portfolio Companies /
                                                                                                                                                        LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918535   Jared              (302)           Young Conaway Stargatt &           Debtor, Zohar III, Corp. /
                                                                                  Kochenash          571-6559 ext.   Taylor, LLP                        LISTEN ONLY
                        Zohar III, Corp.   18-10512   Hearing          10918549   Charles Koster     (212)           White & Case LLP                   Debtor, Independent
                                                                                                     819-7845 ext.                                      Director Zohar III, Corp.
                                                                                                                                                        / LISTEN ONLY
                        Zohar III, Corp.   18-10512   Hearing          10918533   Christopher        (302)           Young Conaway Stargatt & Taylor    Debtor, Zohar III, Corp. /
                                                                                  Lambe              571-6600 ext.   LLP                                LISTEN ONLY
                        Zohar III, Corp.   18-10512   Hearing          10918108   Jonathan I.        (212)           Arnold & Porter Kaye Scholer LLP   Interested Party, Zohar
                                                                                  Levine             836-8000 ext.                                      III Noteholders / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918138   Brian J. Lohan     (312)           Arnold & Porter Kaye Scholer LLP   Interested Party, Zohar
                                                                                                     583-2403 ext.                                      III Noteholders / LIVE


Peggy Drasal ext. 802                                                   CourtConfCal2009                                                                                Page 6 of 8
                        Zohar III, Corp.   18-10512Case 18-10512-KBO
                                                     Hearing           Doc 2044
                                                                             MonicaFiled
                                                                       10917679    K.    10/21/20
                                                                                            (303)              Page 3 of Dunn
                                                                                                                  Gibson, 4 & Crutcher LLP           Interested Party,
                                                                                  Loseman            298-5784 ext.                                   Patriarch Partners /
                                                                                                                                                     LIVE
                        Zohar III, Corp.   18-10512   Hearing          10917695   Mary Beth          (212)           Gibson, Dunn & Crutcher LLP     Interested Party,
                                                                                  Maloney            351-2315 ext.                                   Patriarch Partners /
                                                                                                                                                     LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918011   Michele C.         (212)           Cadwalader, Wickersham & Taft   Creditor, MBIA / LIVE
                                                                                  Maman-Cohen        504-6975 ext.   LLP
                        Zohar III, Corp.   18-10512   Hearing          10918577   Marcy J.           (302)           Troutman Pepper LLP             Representing, The
                                                                                  McLaughlin         777-6535 ext.                                   Portfolio Companies /
                                                                                  Smith                                                              LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918593   Sean H.            (212)           Latham & Watkins LLP            Representing, The
                                                                                  McMahon            906-4587 ext.                                   Portfolio Companies,
                                                                                                                                                     including RM
                                                                                                                                                     Acquisition, LLC / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918520   Evelyn Meltzer     (302)           Troutman Pepper LLP             Interested Party, TELEO
                                                                                                     777-6532 ext.                                   Capital / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918527   Jacob Morton       (302)           Young Conaway Stargatt &        Debtor, Zohar III, Corp. /
                                                                                                     571-5741 ext.   Taylor, LLP                     LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918557   Edward Moser       (212)           FTI Consulting                  Debtor, Zohar III, Corp. /
                                                                                                     651-7152 ext.                                   LISTEN ONLY
                        Zohar III, Corp.   18-10512   Hearing          10918523   Michael Neiburg    (302)           Young, Conaway Stargatt &       Debtor, Zohar III, Corp. /
                                                                                                     576-3590 ext.   Taylor, LLP                     LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918512   Michael Nestor     (302)           Young, Conaway Stargatt &       Debtor, Zohar III, Corp. /
                                                                                                     571-6600 ext.   Taylor, LLP                     LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918531   Tara Pakrouh       (302)           Young Conaway Stargatt &        Debtor, Zohar III, Corp. /
                                                                                                     571-4742 ext.   Taylor, LLP                     LISTEN ONLY
                        Zohar III, Corp.   18-10512   Hearing          10918591   Edmond R.          (212)           Latham & Watkins LLP            Representing, The
                                                                                  Parhami            906-4587 ext.                                   Portfolio Companies,
                                                                                                                                                     including RM
                                                                                                                                                     Acquisition, LLC / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918544   Amanda Parra       (305)           White & Case LLP                Debtor, Independent
                                                                                  Criste             995-5275 ext.                                   Director Zohar III, Corp.
                                                                                                                                                     / LISTEN ONLY
                        Zohar III, Corp.   18-10512   Hearing          10918100   Morgan L.          (302)           Womble Bond Dickinson (US)      Interested Party, Zohar
                                                                                  Patterson          252-4326 ext.   LLP                             III Noteholders / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10917665   Norman L.          (302)           Cole Schotz P.C.                Interested Party,
                                                                                  Pernick            651-2001 ext.                                   Patriarch Partners /
                                                                                                                                                     LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918010   Gregory Petrick    (212)           Cadwalader, Wickersham & Taft   Creditor, MBIA / LIVE
                                                                                                     504-6373 ext.   LLP
                        Zohar III, Corp.   18-10512   Hearing          10918539   Brian Pfeiffer     (212)           White & Case LLP                Debtor, Independent
                                                                                                     819-8200 ext.                                   Director Zohar III, Corp.
                                                                                                                                                     / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10917767   Lauren J. Pincus   (212)           Allegaert Berger & Vogel        Interested Party,
                                                                                                     616-7057 ext.                                   Patriarch Stakeholders /
                                                                                                                                                     LISTEN ONLY
                        Zohar III, Corp.   18-10512   Hearing          10918526   Shane M Reil       (302)           Young Conaway Stargatt &        Debtor, Zohar III, Corp. /
                                                                                                     571-6745 ext.   Taylor, LLP                     LISTEN ONLY

Peggy Drasal ext. 802                                                   CourtConfCal2009                                                                             Page 7 of 8
                        Zohar III, Corp.   18-10512Case 18-10512-KBO
                                                     Hearing           Doc 2044
                                                                             James Filed
                                                                       10917504    D.    10/21/20
                                                                                            (212)               Page 4 of 4Pepper LLP
                                                                                                                   Troutman                     Interested Party, TELEO
                                                                                  Rosener             704-6000 ext.                             Capital / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918565   Jason Russell       (212)           PJ Solomon Office         Interested Party, PJ
                                                                                                      508-1629 ext.                             Solomon / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10917819   Jason B.            (212)           Reorg Research, Inc.      Interested Party, Reorg
                                                                                  Sanjana             588-8890 ext.                             Research / LISTEN
                                                                                                                                                ONLY
                        Zohar III, Corp.   18-10512   Hearing          10917709   Carolyn Schiff      (212)           Patriarch Partners        Interested Party,
                                                                                                      825-0550 ext.                             Patriarch Partners /
                                                                                                                                                LISTEN ONLY
                        Zohar III, Corp.   18-10512   Hearing          10918563   Jeffrey M.          (302)           Fox Rothschild LLP        Representing,
                                                                                  Schlerf             622-4212 ext.                             Independent Director /
                                                                                                                                                LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918538   J. Christopher      (212)           White & Case LLP          Debtor, Independent
                                                                                  Shore               819-8394 ext.                             Director Zohar III, Corp.
                                                                                                                                                / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918572   David B. Stratton   (302)           Troutman Pepper LLP       Representing, The
                                                                                                      777-6566 ext.                             Portfolio Companies /
                                                                                                                                                LIVE
                        Zohar III, Corp.   18-10512   Hearing          10917712   Lynn Tilton         (212)           Patriarch Partners, LLC   Interested Party,
                                                                                                      825-6772 ext.                             Patriarch Partners /
                                                                                                                                                LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918561   Daniel Tobin        (952)           Houlihan Lokey            Interested Party,
                                                                                                      428-9777 ext.                             Houlihan Lokey -
                                                                                                                                                Chicago, IL / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10918558   Frederick Vescio    (212)           Houlihan Lokey            Interested Party,
                                                                                                      497-4100 ext.                             Frederick Vescio / LIVE
                        Zohar III, Corp.   18-10512   Hearing          10917870   John W. Weiss       (212)           Alston & Bird LLP         Creditor, U.S. Bank,
                                                                                                      210-9412 ext.                             N.A. / LISTEN ONLY




Peggy Drasal ext. 802                                                   CourtConfCal2009                                                                        Page 8 of 8
